DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment and the communication filed on 09/23/2021.
As per instant Examiner Amendment, Claims 21-24, 26, 28-31, 33 and 35-38 have been amended. Claims 21-40 have been examined and are pending in this application. Claims 21, 28 and 35 are independent.
Claims 21-40 are allowed

Examiner Amendments

An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Christopher D. Wright (Reg. No 66469), and conducted a telephone interview on 11/04/2021. During the interview, the Examiner proposed an examiner amendment to the claims with some minor amendments for better clarity of the claims’ scope, and for putting the application in 


Amendments to the Claims:

Please replace claims as following:

Claim 21. 	(Currently Amended) A system for preventing data leakage, the system comprising:
one or more servers each comprising one or more processors; 	one or more data storage devices that store: 
a plurality of data sets received from publishers, wherein each data set includes (i) one or more user identifiers for users that have visited an electronic resource of the publisher from which the data set was received and, for each user, (ii) activity data describing one or more actions performed by the user with respect to the electronic resource; and
instructions executable by the one or more servers and that upon such execution cause the one or more servers to perform operations comprising:
receiving digital component requests that each specify a user identifier for a user to which digital component will be provided in response to the digital component request; and
providing digital components in response to the digital component requests; [[and]]
receiving data specifying a given user identifier for a given user specified by a given digital component request; and
preventing leakage of activity data to digital component providers by:

identifying, for the given digital component provider, a maximum number of data sets that the digital component provider is eligible to receive for one or more digital component requests received over each of multiple recurring time periods, wherein the maximum number is less than a total number of the identified data sets;
selecting a specified number of the identified data sets that is less than or equal to a difference between the maximum number of data sets and a current count of data sets provided to the digital component provide during a current time period;
selecting, from the specified number of the identified data sets, the activity data of the given user included in each data set of the specified number of identified data sets; and
providing the selected activity data to the given digital component.

Claim 22. 	(Currently Amended) The system of claim 21, wherein providing the selected activity data to the digital component provider comprises providing, by the one or more servers, 

selected activity data only comprises data for the given user

Claim 24. 	(Currently Amended) The system of claim 21, wherein the operations comprise providing, by the one or more , 

Claim 25. 	(Original) The system of claim 21, wherein each data set includes one or more tuples of data and each tuple includes data types selected by the publisher from which the data set was received.

Claim 26. 	(Currently Amended) The system of claim 21, wherein:  	the one or more servers further configured to perform operations comprising:
		receiving data specifying a particular user identifier for a particular user specified by a particular activity data request received from a particular entity;
 		identifying an additional plurality of data sets that (i) include a particular user identifier for the particular user and (ii) are data sets from which the particular entity is eligible to receive data;
		determining that the particular entity has not requested activity data for greater than a threshold number of users during a specified time period;

 		selecting, from a particular number of the additional plurality of data sets, particular activity data of the particular user included in each data set of the particular number of the additional plurality of data sets; and
 		providing the selected particular activity data to the particular entity.
 		
Claim 27. 	(Original)  The system of claim 26, wherein determining that the particular entity has not requested activity data for greater than a threshold number of users during a specified time period comprises: 	determining a number of activity data requests received from the particular entity that specified a user identifier that matched a user identifier of one or more data sets received from a particular publisher; and 	determining that the number of activity data requests is not greater than a threshold specified by the particular publisher.
	
 Claim 28. 	(Currently Amended) A computer-implemented method for preventing data leakage, the method comprising:
 	receiving, by one or more servers, digital component requests that each specify a user identifier for a user to which digital component will be provided in response to the digital component request;
providing, by the one or more servers, digital components in response to the digital component requests;
receiving, by the one or more servers, data specifying a given user identifier for a given user specified by a given digital component request; and

identifying, for a given digital component provider and from a plurality of data sets received from publishers, data sets that (i) include a user identifier for the given user and (ii) are data sets from which the digital component provider is eligible to receive data, wherein each data set includes (i) one or more user identifiers for users that have visited an electronic resource of the publisher from which the data set was received and, for each user, (ii) activity data describing one or more actions performed by the user with respect to the electronic resource;
identifying, for the given digital component provider, a maximum number of data sets that the digital component provider is eligible to receive for one or more digital component requests received over each of multiple recurring time periods, wherein the maximum number is less than a total number of the identified data sets;
selecting a specified number of the identified data sets that is less than or equal to a difference between the maximum number of data sets and a current count of data sets provided to the digital component provide during a current time period;
selecting, from the specified number of the identified data sets, the activity data of the given user included in each data set of the specified number of identified data sets; and
providing the selected activity data to the given digital component provider.
Claim 29. 	(Currently Amended) The method of claim 28, wherein providing the selected activity data to the digital component provider comprises providing, by the one or more servers, 

Claim 30. 	(Currently Amended) The method of claim 28, wherein the selected activity data only comprises data for the given user

Claim 31. 	(Currently Amended) The method of claim 28, further comprising providing, by the one or more servers, a digital component of the given digital component provider to a user device of a user identified by the given user identifier based on data received from the given digital component in response to receiving the selected activity data.

Claim 32. 	(Original) The method of claim 28, wherein each data set includes one or more tuples of data and each tuple includes data types selected by the publisher from which the data set was received.

Claim 33. 	(Previously Presented) The method of claim 28, further comprising:
receiving, from a particular entity, a particular activity data request that specifies a particular user identifier for a particular user;
identifying an additional plurality of data sets that (i) include a particular user identifier for the particular user and (ii) are data sets from which the particular entity is eligible to receive data;

in response to determining that the particular entity has not requested activity data for greater than a threshold number of users during a specified time period:
selecting, from a particular number of the additional plurality of data sets, particular activity data of the particular user included in each data set of the particular number of the additional plurality of data sets; and
providing the selected particular activity data to the particular entity.
 		
Claim 34. 	(Original) The method of claim 33, wherein determining that the particular entity has not requested activity data for greater than a threshold number of users during a specified time period comprises:
determining a number of activity data requests received from the particular entity that specified a user identifier that matched a user identifier of one or more data sets received from a particular publisher; and
determining that the number of activity data requests is not greater than a threshold specified by the particular publisher.

Claim 35. 	(Currently Amended) A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more data processing apparatus cause the data processing apparatus to perform operations comprising:

providing digital components in response to the digital component requests;
receiving data specifying a given user identifier for a given user specified by a given digital component request; and
preventing leakage of activity data to digital component providers by:		identifying, for a given digital component provider and from a plurality of data sets received from publishers, data sets that (i) include a user identifier for the given user and (ii) are data sets from which the digital component provider is eligible to receive data, wherein each data set includes (i) one or more user identifiers for users that have visited an electronic resource of the publisher from which the data set was received and, for each user, (ii) activity data describing one or more actions performed by the user with respect to the electronic resource;
identifying, for the given digital component provider, a maximum number of data sets that the digital component provider is eligible to receive for one or more digital component requests received over each of multiple recurring time periods, wherein the maximum number is less than a total number of the identified data sets;
selecting a specified number of the identified data sets that is less than or equal to a difference between the maximum number of data sets and a current count of data sets provided to the digital component provide during a current time period;

providing the selected activity data to the given digital component provider.

Claim 36. 	(Currently Amended) The non-transitory computer storage medium of claim 35, wherein providing the selected activity data to the digital component provider comprises providing, by the data processing apparatus 

Claim 37. 	(Currently Amended) The non-transitory computer storage medium of claim 35, wherein the selected activity data only comprises data for the given user

Claim 38. 	(Currently Amended) The non-transitory computer storage medium of claim 35, wherein the operations further comprise providing a digital component of the given digital component provider to a user device of a user identified by the given user identifier based on data received from the given digital component in response to receiving the selected activity data.



Claim 40. 	(Previously Presented) The non-transitory computer storage medium of claim 35, wherein the operations further comprise:
receiving, from a particular entity, a particular activity data request that specifies a particular user identifier for a particular user;
identifying an additional plurality of data sets that (i) include a particular user identifier for the particular user and (ii) are data sets from which the particular entity is eligible to receive data;
determining that the particular entity has not requested activity data for greater than a threshold number of users during a specified time period;
in response to determining that the particular entity has not requested activity data for greater than a threshold number of users during a specified time period:
selecting, from a particular number of the additional plurality of data sets, particular activity data of the particular user included in each data set of the particular number of the additional plurality of data sets; and
providing the selected particular activity data to the particular entity.
 

Examiner’s Statement of reason for Allowance
Claim 21-40 are allowed
The following is an examiner’s statement of reasons for allowance: 
The present invention is for preventing data leakage by controlling the availability of user data. When a system receives digital component requests that each specify a user identifier for a user to which digital component will be provided. A control server receives data specifying a user identifier for a user and controls availability of activity data to digital component providers by identifying a given digital component provider, data sets that include a user identifier for the user and are data sets from which the digital component provider is eligible to receive data. 
The closest prior art, as previously recited, are Agarwal (US 20120054043), Adriaens (US 20150067086), Paul (US 20150372886) in which, Agarwal discloses controlling access to user-related data including electronically registering a plurality of data providers with a computer-implemented data exchange. The method further includes electronically registering a plurality of data buyers with the computer-implemented data exchange. The method further includes mediating a data sharing arrangement between one or more of the data buyers and one or more of the data providers, the data sharing arrangement defining prices and permitted uses of data provided by the one or more data providers to the one or more data buyers. The method further includes enforcing, on behalf of the one or more data providers, one or more restrictions imposed by the data sharing 
However, none of Hosp Agarwal (US 20120054043), Adriaens (US 20150067086), Paul (US 20150372886), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 21 and similarly Claim 28 and Claim 35. For example, none of the cited prior teaches or suggest the steps of Claim 21 and similarly Claim 28 and Claim 35: a plurality of data sets received from publishers, wherein each data set includes (i) one or more user identifiers for users that have visited an electronic resource of the publisher from which the data set was received and, for each user, (ii) activity data describing one or more actions performed by the user with respect to the electronic resource; and instructions executable by the one or more servers and that upon such execution cause the one or more servers to perform operations comprising: receiving digital component requests that each specify a user identifier for a user to which digital component will be provided in response to the digital component request; and providing digital components in response to the digital component requests; receiving data specifying a given user identifier for a given user specified by a given digital component request; and preventing leakage of activity data to digital component providers by: identifying, for a given digital component provider, data sets that (i) include a user identifier for the given user and (ii) are data sets from which the digital component provider is eligible to receive data; identifying, for the given digital component provider, a maximum number of data sets that the digital component provider is eligible to receive for one or more digital component requests received over each of multiple recurring time periods, wherein the maximum number is less than a total number of the identified data sets; selecting a specified number of the identified data sets that is less than or equal to a difference between the maximum number of data sets and a current count of data sets provided to the digital component provide during a current time period; selecting, from the specified number of the identified data sets, the activity data of the given user included in each data set of the specified number of identified data sets; and providing the selected activity data to the given digital component.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/C.W./Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439